Case 2:16-cv-00854-JES-NPM Document 25 Filed 05/20/20 Page 1 of 46 PageID 6633



                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                            FORT MYERS DIVISION

 JAMES MATTHEW MENARD,

             Petitioner,

 v.                                 Case No:    2:16-cv-854-FtM-29NPM

 FLORIDA ATTORNEY GENERAL and
 SECRETARY, DOC,

             Respondents.


                             OPINION AND ORDER

       Petitioner    James   Matthew   Menard   (petitioner    or    Menard),

 represented by counsel, filed a 28 U.S.C. § 2254 Petition for

 Habeas Corpus on November 30, 2016. Doc. #1, Petition.             Menard, a

 Florida prisoner, challenges his convictions and sentences for

 aggravated battery with a deadly weapon, trespass of property, and

 third degree felony murder entered by the Twentieth Judicial

 Circuit Court in and for Collier County in Case No. 10-000045-CF.

 Id. at 1.     The Petition raises seven grounds for relief. Id. at

 5-14.   Menard filed a Memorandum of Law (Doc. #4, Memorandum) and

 exhibits (Docs. 6-9) to support his Petition.         In his Memorandum,

 Menard requests to withdraw Grounds Five and Seven of the Petition.

 Doc. #4 at 36.     The Court construes the Memorandum as incorporating

 a motion to voluntary dismiss Grounds Five and Seven, which will

 be granted.
Case 2:16-cv-00854-JES-NPM Document 25 Filed 05/20/20 Page 2 of 46 PageID 6634



       Respondent filed a Response to the Petition on August 14,

 2017.    Doc.   #16,   Response.        Respondent   also   filed    exhibits,

 including the pretrial motion to dismiss, the stand your ground

 hearing transcript, and the trial transcript. Doc. #18.              Although

 afforded the opportunity (Doc. #20), Menard elected not to file a

 reply.

                    I. Timeliness and Evidentiary Hearing

         Respondent concedes the Petition is timely filed. Doc. #16

 at 7.    The Court agrees.

       Menard asks for an evidentiary hearing as to some of the

 grounds he raises.      A federal court “must limit its review under

 § 2254(d) to the state court’s record.”              Brannon v. Sec'y, Fla.

 Dep't of Corr., No. 19-13757, 2020 WL 2188675, at *5 (11th Cir.

 May 6, 2020)(finding district court erred in granting evidentiary

 hearing and considering evidence not before the state court).

 “An evidentiary hearing is unnecessary unless it would “enable [a

 postconviction     petitioner]     to     prove   the   petition’s    factual

 allegations, which, if true, would entitle [him] to federal habeas

 relief.” Samuels v. Sec'y, Dep't of Corr., No. 19-13445, 2020 WL

 2097260, at *1 (11th Cir. May 1, 2020)(quoting Crowe v. Hall, 490

 F.3d 840, 847 (11th Cir. 2007)). “[T]he burden is on the petitioner

 to establish the need for an evidentiary hearing.”           Jones v. Sec’y,

 Fla. Dep’t of Corr., 834 F.3d 1299, 1318 (11th Cir. 2016)(citations

 omitted), cert. denied, __ U.S. __, 137 S. Ct. 2245 (2017).



                                    - 2 -
Case 2:16-cv-00854-JES-NPM Document 25 Filed 05/20/20 Page 3 of 46 PageID 6635



 Conclusory allegations will not suffice.          Instead, petitioner must

 proffer specific facts and evidence, which if true, would prove an

 entitlement to relief.      Id. at 1319.

       Menard has set forth no specific facts or evidence which

 warrant an evidentiary hearing.        The Court finds an evidentiary

 hearing is not warranted because the material facts are developed

 in the record.       Schriro v. Landrigan, 550 U.S. 465, 474 (2007)(if

 the record refutes the factual allegations in the petition or

 otherwise precludes habeas relief, a district court need not hold

 an evidentiary hearing); see also Jones, 834 F.3d at 1318-19.

 Menard has not demonstrated he is entitled to an evidentiary

 hearing, 28 U.S.C. § 2254(e)(2), and therefore his request for an

 evidentiary hearing is denied.

                      II. Factual and Procedural Background

       The State of Florida charged Menard with six felony offenses:

 (1) second degree murder with a firearm of Jake Couture, (2)

 attempted second degree murder for discharging a firearm and

 causing great bodily injury to Michael Fleitas, (3) attempted

 second degree murder for discharging a firearm and causing great

 bodily   harm   to   Brandon   Standifer,   (4)   armed   trespass   of   the

 Brittany Bay apartment complex, (5) armed trespass of the property

 of Brandon Morales or Dallas Hubbard, and (6) third degree felony




                                    - 3 -
Case 2:16-cv-00854-JES-NPM Document 25 Filed 05/20/20 Page 4 of 46 PageID 6636



 murder of Jake Couture occurring due to armed trespass. (Ex. 1:95-

 97, 1 Third Amended Information).

       Trial Court Proceedings

       Menard filed a pretrial motion to dismiss the charges under

 Florida Statute section 776.013, 2 asserting he was immune from

 criminal prosecution because his use of deadly force was justified.

 (Ex. 1:49-50).     The state court held an evidentiary hearing on the

 motion. (Ex. 2, Hearing Transcript).         Menard did not testify at

 the hearing. The Court accepts the summary of the evidence adduced

 at the hearing as set forth in Menard’s initial brief on direct

 appeal, in which the State concurred. (Ex. 5) 3.

       Facts and Evidence Adduced at Hearing

       At the hearing, Carlos Nazco testified that Mr. Menard
       had been living with his family for about two to three
       months. According to Mr. Nazco, on the night in question,
       he and Mr. Menard had plans to visit Mr. Nazco’s sister,
       Nattie Montes, who lived in the Brittany Bay Apartment
       complex.   Mr. Nazco testified that he and Mr. Menard
       often stopped by her apartment without calling in
       advance.   Mr. Nazco further testified that Ms. Montes
       had no problem with their custom and that they had
       visited her in this manner on four or five occasions
       prior to the night in question. Mr. Nazco attempted to
       call Ms. Montes prior to departing, but she did not
       answer the phone. Nevertheless, in keeping with their
       custom, Mr. Menard and M. Nazco proceeded to Brittany
       Bay apartments to visit her. Two other individuals,
       Philip Markle and Jacob Markham, accompanied them on

       1The Court will refer to paper exhibits filed by Respondent
 on August 18, 2017 (Doc. #18) as “Ex _.”
       2   This statute is commonly known as “Stand Your Ground.”
       3The Court omits the internal citations to the hearing
 transcript and footnotes.



                                    - 4 -
Case 2:16-cv-00854-JES-NPM Document 25 Filed 05/20/20 Page 5 of 46 PageID 6637



       this trip.   The Brittany Bay Apartment complex has a
       gate around its perimeter.   Rather than attempting to
       use the keypad to call a resident to gain access, Mr.
       Menard entered the complex through the exit gate, which
       opened after another vehicle departed the complex.

       Mr. Nazco testified that on the way to Ms. Montes’s
       apartment the group decided to stop at another Brittany
       Bay apartment. Mr. Menard parked in front of one of the
       apartment buildings whereupon the passengers, with the
       exception of Mr. Nazco, exited the vehicle. There is
       some disagreement about what happened next. According to
       one witness, Korenzo Smith, a group of males, including
       Mr. Menard, knocked on the apartment door of Brandon
       Morales.   A neighbor, Dallas Hubbard, testified that
       Menard and another “little boy” approached “one of my
       friends and said do you know who Brandon Morales is.”
       However, according to Mr. Nazco, Mr. Menard, Mr. Markham
       and Mr. Markle did not approach anyone or knock on any
       apartment doors but simply stood in front of Mr. Menard’s
       truck talking.

       At some point after their arrival, a white Mercedes
       pulled into the parking lot carrying Brandon Standifer,
       Brandon Morales, Jake Couture, and Michael Fleitas. Mr.
       Nazco stated that the people who exited the Mercedes
       began arguing with Mr. Menard after they got out of the
       car, “screaming stuff back and forth.”        Mr. Nazco
       testified that during the argument a “short dark-skinned
       guy,” who was later identified as Brandon Standifer, was
       “screaming go get the fire, fire” to one of his cohorts.
       According to Mr. Nazco, “some tall kid with a big Afro,
       I guess he went to go get it and he came out with a gun
       or whatever” and was then “standing on the sidewalk”
       less than ten feet from Mr. Menard. The individual with
       an Afro was later identified as Brandon Morales. Mr.
       Nazco described the gun as “an Uzi-type thing” that was
       “[a]ll black.”    Another witness, Dallas Hubbard, who
       lived next door to Morales, corroborated Mr. Nazco’s
       testimony regarding the gun held by Mr. Morales, stating
       that it “looked like an Uzi or something like that.”

       The evidence ultimately revealed that the item was not
       a gun at all but was a replica of an Uzi that shot BB
       pellets. However, unlike other toy guns, which have an
       orange or red tip to allow for identification as toys,
       this replica Uzi had its safety markings removed. When



                                    - 5 -
Case 2:16-cv-00854-JES-NPM Document 25 Filed 05/20/20 Page 6 of 46 PageID 6638



       asked what Morales was doing with the replica Uzi,
       Hubbard stated that he was “trying to act like a bad-
       ass. . . .”

       All of the witnesses testified that a physical
       altercation ensued between Mr. Standifer and Mr. Menard,
       with Mr. Standifer acting as the aggressor. Mr. Nazco
       testified that after the individuals were “screaming
       stuff back and forth.” He further testified that Mr.
       Standifer took off his shirt and then pushed Mr. Menard.
       Ms. Hubbard likewise testified that Mr. Standifer was
       “very aggressive” toward Mr. Menard and “pushed him to
       where he almost fell.”         Another witness, Joleen
       Pelletier, who observed the events from her window, also
       confirmed that the white male, Mr. Menard, did not lay
       hands on anyone and was pushed by a black male, Mr.
       Standifer, who had taken his shirt off in anticipation
       of a fight. No witness testified that Menard was the
       aggressor. Directly after stumbling as a result of Mr.
       Standifer’s push, Mr. Menard pulled a gun from his pocket
       and fired a series of shots while moving sideways toward
       his pickup. One bullet hit Mr. Standifer in the chest;
       another hit Mr. Fleitas in his buttocks. Both lived.
       Another third bullet hit Jake Couture in the back and
       killed him.

       Defense counsel argued at the hearing on the motion to
       dismiss that Mr. Menard was immune from prosecution
       under Section 776.013 and Section 776.032 of the Florida
       Statutes.   Specifically, Mr. Menard claimed he had a
       standing invitation to visit Ms. Montes at the Brittany
       Bay apartment complex and had the legal right to stand
       his ground and use deadly force in defending himself
       from the threat he perceived from Mr. Standifer and
       replica Uzi brandished by Mr. Morales.

       The court orally denied the motion. The judge opined
       that Mr. Menard did not have a “legal right to be where
       he was.” The judge additionally ruled that Mr. Menard
       was the aggressor because he failed to leave the
       apartment complex when asked.      With respect to the
       threat perceived by Mr. Menard, the state trial court
       stated that “the only force used against him was a push,”
       which it found insufficient to “lead a reasonable person
       to believe that there was imminent danger to himself or
       to another.”




                                    - 6 -
Case 2:16-cv-00854-JES-NPM Document 25 Filed 05/20/20 Page 7 of 46 PageID 6639



       The judge refused to consider the replica Uzi in
       determining whether Menard used force justifiable under
       Florida law:

            . . . the evidence wasn’t that the gun was
            pointed at anybody other than that it was
            present and it may have been seen by someone.
            But I haven’t heard any testimony to indicate
            that the defendant in this particular case was
            aware of the firearm.     What we have is an
            individual who is in front of him, who is
            shirtless, who appears to be unarmed who
            pushes him and then immediately, depending on
            who you listen to: miss - - Ms. Pelletier
            indicated it was instantaneous; Mr. Zarco
            (sic) said he pushed and he fired; Mr. Smith
            said he pushed and the guy started the guy
            started shooting. That was more of a reaction
            than it was an indication that anybody had an
            imminent fear. It was - - there was - - the
            force was in excess of what was presented. .
            . . Again, he was faced with an individual who
            was shirtless and unarmed. The push, I don’t
            think - - or I find it certainly was not one
            that would place a reasonable person in
            imminent fear and I therefore find that the
            defendant   hasn’t   met  its   burden  by   a
            preponderance of the evidence that the
            defendant was justified under these facts in
            the use of the deadly force.

 (Doc. #18, Ex. 5.)

       Based on the court’s oral findings (Ex. 2 at 133-137), the

 state court issued a written order denying the motion to dismiss

 under Florida Statute Sections 776.013 and 776.032. 4 (Ex. 1:92A).

       Menard proceeded to a jury trial held in January, 2012. (Ex.

 3, Trial Transcript).      The testimony at trial was substantially


       4 Section 776.032(1) provides immunity from criminal
 prosecution for persons using force permitted in section 776.012,
 section 776.013, or section 776.031.



                                    - 7 -
Case 2:16-cv-00854-JES-NPM Document 25 Filed 05/20/20 Page 8 of 46 PageID 6640



 similar to that produced at the stand-your-ground hearing.               The

 Court accepts the summary of the additional facts as set forth in

 Menard’s   initial   brief   on   direct   appeal,   in   which   the   State

 concurred. (Ex. 5) 5.

       Additional Facts and Evidence Adduced at Trial

      With respect to the nature of the threat facing the
      defendant, Mr. Standifer testified that he told Mr.
      Menard and his friends, “Look, you got to get the F out
      of here” and described the tactic of taking his shirt
      off as a “bluff game” designed to “scare them to leave,
      rather than staying” in the parking lot. Mr. Standifer
      explained the tactic on cross-examination:      “I was
      bigger than I am at the time. You understand what I’m
      saying? Normally, when I take off my shirt, everybody
      is like, oh, he’s big. That’s scary to most people.”

       Regarding the threat posed by the replica Uzi, Ms.
       Hubbard testified that when she saw it on the night in
       question and she believed it was a real gun. She also
       confirmed that the replica had an Uzi-like clip that
       protruded from the bottom of the gun. In addition, she
       testified that Mr. Morales “was waving [the replica Uzi]
       back and forth to where [she] could see it.” Ms. Hubbard
       further testified that Mr. Morales “always acts like a
       bad ass” and that he behaved in conformity with this
       trait on the night in question.

       Mr. Morales testified that he went to his closet to get
       the replica Uzi, came back outside, and held the replica
       Uzi by his side during the encounter “for protection.”
       In addition, when asked whether he intended that others
       viewing the replica to perceive it as a real firearm,
       Mr. Morales answered in the affirmative.     Mr. Morales
       also confirmed that the replica Uzi has a clip that
       stores BB pellets and stock apparatus that folded
       outward to allow the replica to be positioned and shot
       from the shoulder.



       5The Court omits the         internal    citations    to    the   trial
 transcript and footnotes.



                                    - 8 -
Case 2:16-cv-00854-JES-NPM Document 25 Filed 05/20/20 Page 9 of 46 PageID 6641



       On the issue of the legality of Mr. Menard’s presence in
       Brittany bay, the State introduced evidence that
       Brittany bay Apartment complex is broken up into three
       separate divisions, each with a separate access road and
       a separate entry gate. An individual can walk from one
       section to another. The apartment complex is owned and
       maintained by one corporation and the entirety of the
       complex is enclosed by a single fence around the
       perimeter of the property.

       When asked why they did not proceed directly to the
       apartment of Ms. Montes, both Mr. Nazco and Mr. Menard
       explained that they planned on visiting her but the other
       two passengers, Mr. Markle and Mr. Markham, suggested
       that they visit the residents in the section where the
       incident occurred prior to doing so.          Mr. Menard
       testified that he remained close to the truck while Mr.
       Markle and Mr. Markham knocked on the door of Mr.
       Morales’ apartment.

       With respect to his perception of the threat he faced,
       Mr. Menard testified that Mr. Standifer “rushed over”
       towards him.     Mr. Menard stated that he told Mr.
       Standifer that he did not know him and that he did not
       want problems with him.      Mr. Menard testified that
       Standifer then took several steps backward, took off his
       shirt, and yelled “get the fire.”     Though he did not
       immediately understand the import of Mr. Standifer’s
       command, he noticed a weapon was pulled after his friend,
       Mr. Markham, “took off running across the parking lot.”
       He recognized that the gun was not a handgun but was a
       semiautomatic weapon.     Mr. Menard stated that Mr.
       Morales was “waving [the gun] around,” threatening him
       with the gun, and pointing at him.

       Mr. Menard testified that “it was pretty hectic.
       Everybody - - people were just saying, oh, we’re going
       - - somebody was saying, we’re going to kill these guys
       . . . we’re going to mess these guys up.” Mr. Menard
       averred that, with the weapon being pointed at him and
       Mr. Standifer aggressing towards him, he was scared for
       his life. He further testified that he intended to get
       away, but Mr. Standifer kept moving toward him while he
       recovered from being pushed and he feared Mr. Standifer
       might try to pin him down. As a consequence, when he
       recovered from being pushed nearly to the ground, with
       Mr. Standifer still moving towards him and the gun still



                                    - 9 -
Case 2:16-cv-00854-JES-NPM Document 25 Filed 05/20/20 Page 10 of 46 PageID 6642



        pointed at him, Mr. Menard drew his weapon and opened
        fire, shooting first at Mr. Standifer and then at Mr.
        Morales.

 (Doc. #18, Ex. 5.)

        Defense counsel moved for judgment of acquittal on all counts

 at the close of the State’s case and renewed the motion at the

 close of all evidence.          The state trial court denied these motions.

        The jury returned the following verdicts:

          •   Count    1:    guilty    of    the   lesser   included      offense   of

              manslaughter of Couture;

          •   Count 2: guilty of the lesser offense of aggravated

              battery of Fleitas;

          •   Count 3: not guilty;

          •   Count 4: guilty of armed trespass;

          •   Count 5: not guilty; and

          •   Count    6:    guilty     of    third-degree       felony   murder    of

              Couture.

 (Ex.   1:155-59).          In   due   course      the   trial   court    struck    the

 manslaughter conviction in Count 1 to avoid a double jeopardy

 violation in light of the conviction in Count 6.                  The state court

 adjudicated Petitioner guilty of Counts 2, 4, and 6, and imposed

 the following sentences:

    •   Count 2:      30 years of imprisonment with a 25-year mandatory

        minimum;




                                        - 10 -
Case 2:16-cv-00854-JES-NPM Document 25 Filed 05/20/20 Page 11 of 46 PageID 6643



    •   Count 4:   5 years of imprisonment, concurrent with Count 2;

        and

    •   Count 6:   life imprisonment, consecutive to Count 2.

 (Ex. 1:171-86; Ex. 4:88-89).

        Direct Appeal

        Menard timely filed a direct appeal. (Ex. 5).           Represented

 by counsel, Menard asserted three grounds for relief on direct

 appeal:

              (1) the trial court erred in denying Menard’s
              motions for judgment of acquittal because the
              State failed to disprove Menard acted in self-
              defense;

              (2)   the trial court erred in denying the
              motion to dismiss because Menard has a lawful
              right to be in the common area of the apartment
              complex and possessed reasonable belief he
              faced great bodily harm; and

              (3) the trial court should have granted
              Menard’s motion for judgment of acquittal on
              trespassing and third degree murder charges
              because he had a lawful right to be in the
              apartment complex.

 The State filed a brief in response. (Ex. 5).         The Second District

 Court of Appeal per curiam affirmed Menard’s convictions and

 sentences. Menard v. State, 110 So. 3d 455 (Fla. 2d DCA 2013).

 (Ex. 6).




                                    - 11 -
Case 2:16-cv-00854-JES-NPM Document 25 Filed 05/20/20 Page 12 of 46 PageID 6644



       Rule 3.80 Motion

       Represented by counsel, Menard filed a post-conviction motion

 under   Florida   Rule   of   Criminal   Procedure   3.850,   raising   the

 following grounds:

             (1) the trial court imposed an illegal
             sentence when it struck the manslaughter
             verdict instead of the third-degree murder
             verdict,

             (2)   trial   counsel   provided   ineffective
             assistance by failing to argue in his motion
             to dismiss that Petitioner could have immunity
             under section 776.012, Florida Statutes,

             (3)   trial  counsel  provided ineffective
             assistance by failing to present Menard’s
             testimony at the hearing on the motion to
             dismiss,

             (4)   trial   counsel   provided   ineffective
             assistance by failing to call Phillip Markle
             and Jacob Markham to testify at the hearing on
             the motion to dismiss and at trial, and

             (5)   trial   counsel   provided   ineffective
             assistance by failing to present prior
             statements by Phillip Markle and Jacob Markham
             at the hearing on the motion to dismiss and at
             trial. (Ex. 7:1417-37).

 Menard later filed a supplemental motion, which provided further

 argument but raised no new grounds for relief. (Ex. 7:3433-55).

 Menard then moved to assert an additional ground for relief:

             (6)   trial   counsel  provided   ineffective
             assistance by failing to request a special
             jury instruction on justifiable use of deadly
             force.

 (Ex. 7:3456-60).

       The post-conviction court summarily denied grounds 1, 2, 4,



                                    - 12 -
Case 2:16-cv-00854-JES-NPM Document 25 Filed 05/20/20 Page 13 of 46 PageID 6645



 and 5, and denied grounds 3 and 6 after an evidentiary hearing.

 (Ex. 7:4858-72).      The Second District Court of Appeal per curiam

 affirmed the denial of Menard’s Rule 3.850 motion in Menard v.

 State, 202 So. 3d 418 (Fla. 2d DCA 2016); (Ex. 9).

       State Habeas Petition

       Represented by counsel, Menard filed a Petition Alleging

 Ineffective Assistance of Appellate Counsel with the District

 Court of Appeals, asserting that on direct appeal appellate counsel

 should have argued that the trial court erred by striking the

 manslaughter verdict instead of the third-degree murder verdict.

 (Ex. 10).     The State filed a Response. (Ex. 11).             The Second

 District Court of Appeal summarily denied the petition. Menard v.

 State, 206 So. 3d 706 (Fla. 2d DCA 2015).

                           III. Applicable Habeas Law

       A.    AEDPA General Principles

       The statutory authority of federal courts to issue habeas

 corpus relief for persons in state custody is set forth in 28

 U.S.C. § 2254, as amended by the Antiterrorism and Effective Death

 Penalty Act of 1996 (AEDPA).       The AEDPA requires a state prisoner

 seeking federal habeas relief to first “exhaus[t] the remedies

 available in the courts of the State.”        28 U.S.C. § 2254(b)(1)(A).

 If the state courts do not adjudicate the prisoner's federal claim

 “on the merits,” a de novo standard of review applies in the

 federal habeas proceeding; if the state courts do adjudicate the



                                    - 13 -
Case 2:16-cv-00854-JES-NPM Document 25 Filed 05/20/20 Page 14 of 46 PageID 6646



 claim on the merits, then the AEDPA mandates a deferential, rather

 than de novo, review.         Kernan v. Hinojosa, 136 S. Ct. 1603, 1604

 (2016).

        This deferential standard is set forth in § Section 2254(d),

 which provides:

               “An application for a writ of habeas corpus on
               behalf of a person in custody pursuant to the
               judgment of a State court shall not be granted
               with respect to any claim that was adjudicated
               on the merits in State court proceedings
               unless the adjudication of the claim—”

               (1) resulted in a decision that was contrary
               to, or involved an unreasonable application
               of, clearly established Federal law, as
               determined by the Supreme Court of the United
               States; or

               (2) resulted in a decision that was based on
               an unreasonable determination of the facts in
               light of the evidence presented in the State
               court proceeding.

 28   U.S.C.    §   2254(d).     This   standard   is   both   mandatory   and

 intentionally difficult to satisfy. Sexton v. Beaudreaux, 585 U.S.

 ___, 138 S. Ct. 2555, 2558 (2018); White v. Woodall, 572 U.S. 415,

 419 (2014).

         “Clearly established federal law” consists of the governing

 legal principles in the decisions of the United States Supreme

 Court when the state court issued its decision. White, 572 U.S. at

 419.    Habeas relief is appropriate only if the state court decision

 was “contrary to, or an unreasonable application of,” that federal

 law. 28 U.S.C. § 2254(d)(1).        A decision is “contrary to” clearly



                                    - 14 -
Case 2:16-cv-00854-JES-NPM Document 25 Filed 05/20/20 Page 15 of 46 PageID 6647



 established federal law if the state court either: (1) applied a

 rule that contradicts the governing law set forth by Supreme Court

 case law; or (2) reached a different result from the Supreme Court

 when faced with materially indistinguishable facts. Ward v. Hall,

 592 F.3d 1144, 1155 (11th Cir. 2010); Mitchell v. Esparza, 540

 U.S. 12, 16 (2003).

       A state court decision involves an “unreasonable application”

 of the Supreme Court’s precedents if the state court correctly

 identifies the governing legal principle, but applies it to the

 facts of the petitioner’s case in an objectively unreasonable

 manner, Brown v. Payton, 544 U.S. 133, 134 (2005); Bottoson v.

 Moore, 234 F.3d 526, 531 (11th Cir. 2000), or “if the state court

 either unreasonably extends a legal principle from [Supreme Court]

 precedent      to    a   new       context   where    it   should       not    apply   or

 unreasonably refuses to extend that principle to a new context

 where   it    should     apply.”       Bottoson,     234   F.3d    at    531   (quoting

 Williams, 529 U.S. at 406.)              “A state court’s determination that

 a claim lacks merit precludes federal habeas relief so long as

 fair-minded jurists could disagree on the correctness of the state

 court’s decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011).

 See also Nance v. Warden, Ga. Diagnostic Prison, 922 F.3d 1298,

 1301 (11th Cir. 2019) (“To justify federal habeas relief, the state

 court’s decision must be so lacking in justification that there

 was   an     error   .   .     .    beyond   any     possibility    for       fairminded



                                          - 15 -
Case 2:16-cv-00854-JES-NPM Document 25 Filed 05/20/20 Page 16 of 46 PageID 6648



 disagreement.”)(internal quotation marks omitted).

       When reviewing a claim under § 2254(d), any “determination of

 a factual issue made by a State court shall be presumed to be

 correct[,]” and the petitioner bears “the burden of rebutting the

 presumption of correctness by clear and convincing evidence.” 28

 U.S.C. § 2254(e)(1); Burt v. Titlow, 134 S. Ct. 10, 15 (2013) (“[A]

 state-court    factual   determination      is   not   unreasonable   merely

 because the federal habeas court would have reached a different

 conclusion in the first instance.”) (quoting Wood v. Allen, 558

 U.S. 290, 293 (2010)). See also Morrow v. Warden, 886 F.3d 1138,

 1146 (11th Cir. 2018) (the court must presume that the State

 court’s determination of a factual issue is correct, and petitioner

 must rebut presumption by clear and convincing evidence).

       As discussed earlier, for the deferential § 2254(d) standard

 to apply there must have been an “adjudication on the merits” in

 state court.     An adjudication on the merits does not require that

 there be an opinion from the state court explaining the state

 court's reasoning. Harrington v. Richter, 562 U.S. 86, 98 (2011).

 “When a federal claim has been presented to a state court and the

 state court has denied relief, it may be presumed that the state

 court adjudicated the claim on the merits in the absence of any

 indication or state-law procedural principles to the contrary.”

 Richter, 562 U.S. at 99.        “The presumption may be overcome when

 there is reason to think some other explanation for the state



                                    - 16 -
Case 2:16-cv-00854-JES-NPM Document 25 Filed 05/20/20 Page 17 of 46 PageID 6649



 court's decision is more likely.” Richter, 562 U.S. at 99–100.

 This presumption applies whether the state court fails to discuss

 all of the claims or discusses some claims but not others. Johnson

 v. Williams, 568 U.S. 289, 293, 298-301 (2013).

       While such a decision is an “adjudication on the merits,” the

 federal habeas court must still determine the state court's reasons

 for its decision in order to apply the deferential standard.           When

 the relevant state-court decision on the merits is not accompanied

 by its reasons,

             the federal court should “look through” the
             unexplained decision to the last related
             state-court decision that does provide a
             relevant rationale. It should then presume
             that the unexplained decision adopted the same
             reasoning. But the State may rebut the
             presumption by showing that the unexplained
             affirmance relied or most likely did rely on
             different grounds than the lower state court's
             decision, such as alternative grounds for
             affirmance that were briefed or argued to the
             state supreme court or obvious in the record
             it reviewed.

 Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018).               The federal

 court “looks through” the silent state court decision “for a

 specific and narrow purpose—to identify the grounds for the higher

 court's decision, as AEDPA directs us to do.”           Id. 138 S. Ct. at

 1196.

             When, as here, there is no reasoned state-
             court decision on the merits, the federal
             court “must determine what arguments or
             theories ... could have supported the state
             court's decision; and then it must ask whether



                                    - 17 -
Case 2:16-cv-00854-JES-NPM Document 25 Filed 05/20/20 Page 18 of 46 PageID 6650



             it is possible fairminded jurists could
             disagree that those arguments or theories are
             inconsistent with the holding in a prior
             decision of this Court.” Harrington v.
             Richter, 562 U.S. 86, 102, 131 S. Ct. 770, 178
             L. Ed. 2d 624 (2011). If such disagreement is
             possible, then the petitioner's claim must be
             denied. Ibid.

 Sexton, 138 S. Ct. at 2558.

       B.    Exhaustion and Procedural Default

       The   AEDPA   precludes    federal    courts,   absent   exceptional

 circumstances, from granting habeas relief unless a petitioner has

 exhausted all means of relief under state law.              Exhaustion of

 state remedies requires that the state prisoner “fairly presen[t]

 federal claims to the state courts in order to give the State the

 opportunity to pass upon and correct alleged violations of its

 prisoners’ federal rights[.]” Duncan v. Henry, 513 U.S. 364, 365

 (1995) (citing Picard v. Connor, 404 U.S. 270, 275-76 (1971)). See

 also Pope v. Sec’y for Dep’t of Corr., 680 F.3d 1271, 1284 (11th

 Cir. 2012)(failure to exhaust occurs “when a petitioner has not

 fairly presented every issue raised in his federal petition to the

 state’s highest court, either on direct appeal or on collateral

 review.”).     The petitioner must apprise the state court of the

 federal constitutional issue, not just the underlying facts of the

 claim or a similar state law claim.          Snowden v. Singletary, 135

 F.3d 732 (11th Cir. 1998).




                                    - 18 -
Case 2:16-cv-00854-JES-NPM Document 25 Filed 05/20/20 Page 19 of 46 PageID 6651



       In      addition,   a    federal   habeas    court   is    precluded   from

 considering claims which are not exhausted and would clearly be

 barred if returned to state court. Coleman v. Thompson, 501 U.S.

 722, 735 n.1 (1991) (if a petitioner has failed to exhaust state

 remedies and the state court to which the petitioner would have to

 present his claims to meet the exhaustion requirement would now

 find the claims procedurally barred, there is a procedural default

 for federal habeas purposes regardless of the decision of the last

 state court to which the petitioner actually presented his claims).

       Finally, a federal court must dismiss those claims or portions

 of claims denied on adequate and independent procedural grounds

 under state law. Coleman, 501 U.S. at 750.                      If a petitioner

 attempts to raise a claim in a manner not permitted by state

 procedural rules, he is barred from pursuing the same claim in

 federal court. Alderman v. Zant, 22 F.3d 1541, 1549 (11th Cir.

 1994).

       A petitioner can avoid the application of procedural default

 by establishing objective cause for failing to properly raise the

 claim    in    state   court    and   actual   prejudice    from    the   alleged

 constitutional violation. Spencer v. Sec’y, Dep’t of Corr., 609

 F.3d 1170, 1179–80 (11th Cir. 2010).              To show cause, a petitioner

 “must demonstrate that some objective factor external to the

 defense impeded the effort to raise the claim properly in state

 court.” Wright v. Hopper, 169 F.3d 695, 703 (11th Cir. 1999);



                                       - 19 -
Case 2:16-cv-00854-JES-NPM Document 25 Filed 05/20/20 Page 20 of 46 PageID 6652



 Murray v. Carrier, 477 U.S. 478 (1986).              To show prejudice, a

 petitioner must demonstrate there is a reasonable probability the

 outcome of the proceeding would have been different. Crawford v.

 Head, 311 F.3d 1288, 1327–28 (11th Cir. 2002).

        A second exception, known as the fundamental miscarriage of

 justice,      only   occurs   in   an    extraordinary      case,   where   a

 “constitutional violation has probably resulted in the conviction

 of one who is actually innocent[.]”         Murray v. Carrier, 477 U.S.

 478, 479-80 (1986).      Actual innocence means factual innocence, not

 legal insufficiency.      Bousley v. United States, 523 U.S. 614, 623

 (1998).     To meet this standard, a petitioner must “show that it

 is more likely than not that no reasonable juror would have

 convicted him” of the underlying offense. Schlup v. Delo, 513 U.S.

 298, 327 (1995).        “To be credible, a claim of actual innocence

 must be based on [new] reliable evidence not presented at trial.”

 Calderon v. Thompson, 523 U.S. 538, 559 (1998) (quoting Schlup,

 513 U.S. at 324).

        C.     Ineffective Assistance of Trial and Appellate Counsel

        In Strickland v. Washington, the Supreme Court established a

 two-part test for determining whether a convicted person may have

 relief claiming his counsel rendered ineffective assistance. 466

 U.S.   668,    687-88   (1984).    A    petitioner   must   establish   that

 counsel’s performance was deficient and fell below an objective

 standard of reasonableness and that the deficient performance



                                    - 20 -
Case 2:16-cv-00854-JES-NPM Document 25 Filed 05/20/20 Page 21 of 46 PageID 6653



 prejudiced    the     defense.     Id.         This    is    a    “doubly      deferential”

 standard    of   review    that        gives    both       the    state   court    and    the

 petitioner’s attorney the benefit of the doubt. Burt, 134 S. Ct.

 at 13 (citing Cullen v. Pinholster, 131 S. Ct. 1388, 1403 (2011)).

 The    Strickland      standard         applies       to     claims       of    ineffective

 assistance of appellate counsel. Corales-Carranza v. Sec’y, Fla.

 Dep’t of Corr., 786 F. App’x 053, 957 (11th Cir. 2019); Smith v.

 Robbins, 528 U.S. 259, 285 (2000).                     Appellate counsel need not

 raise every nonfrivolous claim on appeal. See Jones v. Barnes, 463

 U.S. 745 (1983); see also Eagle v. Linahan, 279 F.3d 926, 940 (11th

 Cir.   2001)(“[T]he       Sixth    Amendment          does       not   require    appellate

 attorneys to press every non-frivolous issue that the client

 requests   to    be   raised      on    appeal,       provided         that    counsel   uses

 professional judgment in deciding not to raise those issues.”

 (citations omitted)).        The Jones Court underscored the importance

 of sorting out weaker arguments for stronger ones.

        Most cases present only one, two, or three significant
        questions . . . . Usually, . . . if you cannot win on a
        few major points, the others are not likely to help, and
        to attempt to deal with a great many in the limited
        number of pages allowed for briefs will mean that none
        may receive adequate attention. The effect of adding
        weaker arguments will be to dilute the force of the
        stronger ones.

 Jones v. Barnes, 463 U.S. at 752 (citations omitted).

        The Court recognized it is possible to bring a Strickland

 claim based on appellate counsel's failure to raise a particular




                                          - 21 -
Case 2:16-cv-00854-JES-NPM Document 25 Filed 05/20/20 Page 22 of 46 PageID 6654



 claim, but demonstrating incompetence is difficult. Robbins, 528

 U.S. at 288.     “‘Generally, only when ignored issues are clearly

 stronger than those presented, will the presumption of effective

 assistance of counsel be overcome.’” Id. (citation omitted).                 To

 demonstrate     prejudice,     the      petitioner     must    demonstrate   a

 reasonable probability that, but for his counsel's failure to brief

 the particular issue, petitioner would have prevailed on the issue

 on appeal. Id. at 285.       If petitioner demonstrates that the omitted

 claim would have had a reasonable probability of success on appeal,

 then appellate counsel's performance resulted in prejudice. Heath

 v. Jones, 941 F.2d 1126, 1132 (11th Cir. 1991).

                                   IV.    Analysis

       A. Ground One:     Illegal sentence when trial court
          vacated the manslaughter verdict instead of the third-
          degree murder verdict.

       Menard claims the trial court imposed an illegal sentence

 when it vacated the jury’s manslaughter verdict instead of vacating

 the third-degree murder verdict. Doc. #1 at 5.                Respondent seeks

 dismissal of this ground as procedurally barred. Doc. #16 at 13-

 14.

             (1) Procedural Bar

       Respondent correctly points out that Menard did not raise

 this claim on direct appeal in state court. See Ex. 5.                Instead,

 Menard raised a similar claim as ground one in his Rule 3.850

 motion,    in   which   he   complained       the   state   court   improperly



                                      - 22 -
Case 2:16-cv-00854-JES-NPM Document 25 Filed 05/20/20 Page 23 of 46 PageID 6655



 determined which verdict to vacate under Florida law, citing to

 and arguing only Florida caselaw. (Ex. 7 at 1428-29.)            The post-

 conviction court found this claim was not cognizable in a Rule

 3.850 proceeding, citing to Watts v. State, 82 So. 3d 1215, 1216

 n. 1 (Fla. 2d DCA 2012) and Johnson v. State,539 So. 2d 206 (Fla.

 1992). (Ex. 7:4535-36).         The post-conviction court further held

 “a Rule 3.850 motion cannot be used to provide a second appeal or

 an alternative to a direct appeal.”         (Id. citing Straight v. State,

 488 So. 530 (Fla. 1986)).       The Florida appellate court per curiam

 affirmed the denial of the Rule 3.850 motion.

       Federal review of a habeas petitioner’s claim is barred if

 the last state court to examine the claim states explicitly that

 the claim is barred because the petitioner failed to follow state

 procedural rules, and that procedural bar provides an adequate and

 independent state ground for denying relief.

             A state court’s procedural ruling constitutes
             an independent and adequate ground if: (1) the
             last state court to render a judgment in the
             case clearly and expressly states that it is
             relying on state procedural rules to resolve
             the federal claim without reaching the merits
             of the claim; (2) the state court’s decision
             rests solidly on state law grounds and is not
             intertwined with an interpretation of federal
             law; and (3) the state procedural rule is
             adequate,   meaning   it   was   not   applied
             arbitrarily or in an unprecedented way.

 Smith v. Warden, Macon State Prison, No. 18-13801, 2020 WL 615034,

 at *6 (11th Cir. Feb. 10, 2020); see also Caniff v. Moore, 269




                                    - 23 -
Case 2:16-cv-00854-JES-NPM Document 25 Filed 05/20/20 Page 24 of 46 PageID 6656



 F.3d 1245, 1247 (11th Cir. 2001)(“[C]laims that have been held to

 be procedurally defaulted under state law cannot be addresses by

 federal courts.”).

       Here, the state court rejected Menard’s claim because he had

 failed to assert it on direct appeal and had improperly sought

 review in a collateral Rule 3.850 motion.            This ruling was not

 intermixed with the merits of the claim, and Menard does not submit

 the state court’s ruling was arbitrary.          Nor does Menard allege,

 yet alone show, cause and prejudice or a fundamental miscarriage

 of justice to overcome the procedural default. Coleman v. Thompson,

 501 U.S. at 750; Martinez v. Ryan, 566 U.S. 1, 9-10 (2012).           Thus,

 the   record   establishes    that   Ground    One   is   unexhausted   and

 procedurally barred.

             (2) Double Jeopardy

       In his Reply, Menard contends that the claim is not one of

 trial court error but is premised on the double jeopardy provision

 of the Fifth Amendment. See Ex. 7 at 4522, ¶ 1.           This is not the

 way the issue was presented in state court, since a double jeopardy

 claim may be raised for the first time in a Rule 3.850 motion.

 Gammage v. State, 277 So. 3d 735, 738-39 (Fla. 2d DCA 2019).            Even

 if phrased in terms of a violation of the double jeopardy clause,

 however, petitioner has shown no constitutional error.

       “The Double Jeopardy Clause of the Fifth Amendment provides

 that no person shall be ‘subject for the same offence to be twice



                                    - 24 -
Case 2:16-cv-00854-JES-NPM Document 25 Filed 05/20/20 Page 25 of 46 PageID 6657



 put in jeopardy of life or limb.’” Jones v. Thomas, 491 U.S. 376,

 380 (1989) (quoting U.S. Const., amend. V). In addition, the Double

 Jeopardy Clause guarantees against “multiple punishments for the

 same offense.”     United States v. Bobb, 577 F.3d 1366, 1371 (11th

 Cir. 2009).     In the context of multiple punishments, the purpose

 of double jeopardy is simply to ensure that the total punishment

 does not exceed that authorized by the legislature.                Jones v.

 Thomas, 491 U.S. 376, 381 (1989)); Missouri v. Hunter, 459 U.S.

 359, 366 (1983) (“[T]he Double Jeopardy Clause does no more than

 prevent the sentencing court from prescribing greater punishment

 than the legislature intended.”).

       Here, Florida law is clear that there cannot be multiple

 punishments for the killing of a single person. Houser v. State,

 474 So. 2d 1193, 1197 (Fla. 1985)(“Florida courts have repeatedly

 recognized that the legislature did not intend to punish a single

 homicide under two different statutes.”)             Thus, the trial court

 clearly had to vacate one of the jury verdicts.             Florida law is

 also clear that vacating the verdict of the lesser is proper and

 does not violate double jeopardy.

       Under the Fifth Amendment, where double jeopardy prohibits

 multiple    punishment,    “the   only      remedy   consistent   with    the

 congressional     intent   is   for   the    District   Court,    where   the

 sentencing responsibility resides, to exercise its discretion to

 vacate one of the underlying convictions.”           Ball v. United States,



                                    - 25 -
Case 2:16-cv-00854-JES-NPM Document 25 Filed 05/20/20 Page 26 of 46 PageID 6658



 470 U.S. 856, 864 (1985).         Thus, under the Fifth Amendment the

 trial court has the discretionary authority to sentence a defendant

 on either count, regardless of which is a lesser offense.             Given

 the jury’s verdict, there was no violation of Fifth Amendment

 double jeopardy by imposing sentence on the third-degree murder

 conviction     and   vacating   the    manslaughter   verdict.      In   the

 alternative, Ground One is denied as without merit.

       B. Ground Two:    Ineffective assistance of appellate
          counsel for failing to argue the trial court erred by
          vacating the manslaughter instead of the third-degree
          murder conviction.

       Menard    claims    appellate      counsel   was    constitutionally

 ineffective when he failed to assert on direct appeal that the

 trial court erred by vacating the manslaughter verdict instead of

 the third-degree murder verdict. Doc. #1 at 7.           Menard argues that

 appellate counsel failed to raise this issue on direct appeal

 despite “this critical issue being flagged by the state trial court

 for appeal.”     Doc. #4 at 25.       Menard submits that had this issue

 been raised on direct appeal, he would have prevailed and his

 conviction for third degree murder would have been vacated and he

 would have been convicted of manslaughter. Id.           Because Menard was

 sentenced to life on the third degree murder conviction and a

 conviction for manslaughter carries a maximum sentence of 30 years,

 Menard claims he suffered prejudice due to appellate counsel’s

 deficiency. Id.




                                    - 26 -
Case 2:16-cv-00854-JES-NPM Document 25 Filed 05/20/20 Page 27 of 46 PageID 6659



        Menard raised this same ground in his state habeas petition.

 (Ex. 10).      The State filed a response. (Ex. 11).             The Second

 District Court of Appeal denied the petition without opinion. (Ex.

 12).

        Respondent first argues this ground is procedurally barred

 because Menard did not “invoke federal constitutional rights while

 asserting this claim.” Doc. #16 at 15.              The Court disagrees.

 Menard raised an ineffective assistance of appellate counsel claim

 to the Second District Court of Appeal citing to Strickland as the

 governing law. (Ex. 10 at 6).        Thus, Menard did invoke a federal

 constitutional right.        The Court finds that this ground is not

 procedurally barred, and so turns to the merits of the claim.

        Both Menard’s state petition (Ex. 10) and the State’s response

 (Ex.    11)   argued   the   application    of   Florida   law   when   dual

 convictions violate double jeopardy.         Both pleadings agreed that

 Florida law requires the lesser offense to be stricken.            State v.

 Barton, 523 So. 2d 152, 153 (Fla. 1988). (See Ex. 10 at 7, Ex. 11

 at 3).    Both acknowledged under Florida law the lesser offense is

 determined by the elements of each offense. Pizzo v. State, 945

 So. 2d 1203, 1206 (Fla. 2006). (See Ex. 10 at 8, Ex. 11 at 3).

        At the time of Menard’s conviction, manslaughter was defined

 as “[t]he killing of a human being by the act, procurement, or

 culpable negligence of another, without lawful justification.” §

 782.07, Fla. Stat. (2010).       The elements of manslaughter are (1)



                                    - 27 -
Case 2:16-cv-00854-JES-NPM Document 25 Filed 05/20/20 Page 28 of 46 PageID 6660



 death of the victim and (2) causation of the victim’s death by the

 defendant through and intentional act, intentional procurement of

 an act, or culpable negligence. Fla. Std. Jury Instr. (Crim.) 7.7.

 Third degree felony murder is defined as “[t]he unlawful killing

 of human being, when perpetrated without any design to affect

 death, by a person engaged in the perpetration of, or in the

 attempt to perpetrate, an [unspecified felony].” § 782.04(4), Fla.

 Stat. (2010).     The elements of third degree felony murder are (1)

 death of the victim and (2) causation of the victim’s death or

 accomplice during the commission, attempted commission, or escape

 from a commission or attempted commission of a felony, and (3)

 killing of the victim by the defendant or an accomplice. Fla. Std.

 Jury Instr. (Crim.) 7.7.

       The State in its response pointed out the elements of the

 manslaughter offense were subsumed within the third degree murder

 offense.     Unlike the manslaughter offense, third degree murder

 required the additional element of the commission of a felony.

 Upon review of the parties’ respective pleadings, the Second

 District Court of Appeal denied Menard’s petition.           The appellate

 court’s silent denial constitutes an “adjudication” for § 2254.

 Harrington, 562 U.S. 98-99.         Thus, the decision is entitled to

 deference under § 2254(d) because “the summary nature of a state

 court’s decision does not lessen the deference that is due.”

 Wright v. Moore, 278 F.3d 1245, 1254 (11th Cir. 2002); see also



                                    - 28 -
Case 2:16-cv-00854-JES-NPM Document 25 Filed 05/20/20 Page 29 of 46 PageID 6661



 Richter, 562 U.S. at 99.       The appellate court’s interpretation of

 Florida law binds this Court.        Mullaney v. Wilbur, 421 U.S. 684,

 691 (1975)(holding “state courts are the ultimate expositors of

 state law.”).

       Menard has not demonstrated that the state court’s rejection

 of this ground was contrary to clearly established federal law nor

 based upon an unreasonable determination of the facts.          Ground Two

 is denied.    28 U.S.C. § 2254(d).

       C. Ground Three: Ineffective assistance of counsel for
          failing to argue Menard was entitled to immunity under
          Florida Statute Section 776.012(1).

       Menard claims trial counsel was ineffective because, while he

 pled immunity under Fla. Stat. § 776.013(3), he failed to also

 assert immunity under Fla. Stat. § 776.012(1). Doc. #1 at 8.

 Menard argues because his alleged trespassing would not have

 precluded him for being granted immunity under § 776.012(1), trial

 counsel was ineffective in failing to assert this alternative

 theory of immunity.      Id.

       Respondent argues this ground is without merit and refuted by

 the record.     Doc. #16 at 20-21.     Respondent asserts trial counsel

 did advance an argument under both § 776.013 and § 776.012, and

 the trial court considered and rejected both arguments.           Id.

        Menard raised this ground as ground two in his Rule 3.850

 motion. (Ex. 7 at 3447-48).        The post-conviction court summarily

 denied this claim, stating:



                                    - 29 -
Case 2:16-cv-00854-JES-NPM Document 25 Filed 05/20/20 Page 30 of 46 PageID 6662



       In Ground Two Defendant asserts that trial counsel was
       ineffective “when he failed to argue to the trial Court
       that Mr. Menard was entitled to immunity under Florida
       Statute 776.012(1).” Defendant further assets that “had
       trial counsel pursued the alternative theory of immunity
       available under section 776.012(1), Mr. Menard’s alleged
       trespassing would not have precluded the trail court
       from granting immunity.”

       Initially, a review of the record reveals that during
       the hearing on Defendant’s Motion to Dismiss, trial
       counsel did specifically cite § 776.012(1) both in his
       opening statement to the Court, and his closing argument
       to the Court. (Def. Mot. Dismiss. 6, 113-18).

       Furthermore, a review of the record reveals that after
       the Court determined that immunity under § 776.013 did
       not apply because the Defendant was trespassing, it went
       on to consider whether the Defendant was entitled to
       immunity under § 776.012     regardless of trespassing.
       (Def. Mot. To Dismiss. 135).    Despite trial counsel’s
       efforts to urge the Court to grant immunity under §
       776.012(1) and § 776.013, the Court ultimately found
       that the Defendant was not entitled to immunity because
       of § 776.041, Florida Statutes. (Def. Mot. To Dismiss.
       135). Specifically, the Court found that Defendant was
       the party who initially provoked the sue of force under
       §§ 776.012(1), 776.013, 776.013, or 776.032.      See §
       776.041, Florida Statutes, see also Darling v. State, 81
       So. 3d 574 (Fla. 3d DCA 2012)(“justification for using
       deadly force in self defense, which includes the ‘stand
       your ground’ defense, does not apply to a person who
       provokes the attack.”)(citing § 776.041(2), Florida
       Statutes)).

       Therefore, the Court finds that Defendant’s claim is
       refuted by the record because trial counsel specifically
       argued § 776.012(1) as a basis for immunity in this case.
       (Def. Mot. Dismiss, 6, 113-18). Furthermore, the Court
       finds that Defendant’s claim is meritless as the Court’s
       reliance on § 776.041 in denying the Defendant’s Motion
       to Dismiss precluded any finding of immunity under the
       statute. Accordingly, ground Two is denied.

 (Ex. 7 at 4868-69, ¶¶ 5-8).




                                    - 30 -
Case 2:16-cv-00854-JES-NPM Document 25 Filed 05/20/20 Page 31 of 46 PageID 6663



       Menard argues that the state court’s ruling is unreasonable

 under Strickland and based on an unreasonable determination of the

 facts, given the evidence. Doc. #4 at 32.                 Menard suggests that

 counsel     “never    argued”      but    only    made    “two      insignificant

 references” to § 776.012. Id.            Menard also argues that the Court

 should review this ground de novo because the state court “never

 adjudicated    the    claim   on   the    merits”   or    afforded     Menard   an

 evidentiary hearing on this ground. Id.

       Menard’s request for de novo review is unavailing. Florida’s

 Second    District    Court   of   Appeal     affirmed    the    post-conviction

 court’s rejection of ground two. (Ex. 9).                The silent affirmance

 of the post-conviction court’s ruling is entitled to deference.

 As discussed earlier, under a § 2254(d)(2) inquiry, the federal

 court “looks through” the Florida appellate court’s per curiam

 summary denial and evaluates the state postconviction court’s

 reasoned decision denying Petitioner relief. Wilson v. Sellers, __

 U.S. __, 138 S. Ct. 1188, 1192 (2018).              The Court then presumes

 the unexplained affirmance adopted the same reasoning. Id.

       Here the state court found the record refuted Menard’s claim.

 A state court’s findings of fact are presumed correct unless

 petitioner rebuts them by clear and convincing evidence.                        28

 U.S.C. § 2254(e)(1).      “The Supreme Court has found state factual

 findings unreasonable under § 2254(d)(2) when the direction of the

 evidence,    viewed    cumulatively,      was    ‘too    powerful    to   conclude



                                      - 31 -
Case 2:16-cv-00854-JES-NPM Document 25 Filed 05/20/20 Page 32 of 46 PageID 6664



 anything but [the petitioner's factual claim].’”               Landers v.

 Warden, Atty. Gen. of Ala., 776 F.3d 1288, 1293–94 (11th Cir. 2015)

 (citing Miller–El v. Dretke (Miller–El II), 545 U.S. 231, 265

 (2005)).    When a finding of fact is challenged on federal habeas,

 the standard of review is doubly deferential: “[t]he ‘unreasonable

 application’ inquiry requires the state court decision to be more

 than incorrect or erroneous; it must be objectively unreasonable.”

 Chandler v. Crosby, 454 F. Supp. 2d 1137, 1146 (M.D. Fla. 2006)

 (citing Lockyer v. Andrade, 538 U.S. 63, 75–77 (2003)).                 But

 “deference does not imply abandonment or abdication of judicial

 review” and “does not by definition preclude relief.”            Brumfiled

 v. Cain, __ U.S. __, 135 S. Ct. 2269, 2277 (2015) (quoting Miller-

 El v. Cockrell, 537 U.S. 322, 340 (2003)).

       The Court finds the record supports the state court’s finding

 that trial counsel advanced an argument that Menard could have

 immunity under § 776.012(1) and the trial court considered but

 rejected the argument.        Although the motion to dismiss did not

 refer to § 776.012(1) (see Ex. 1 at 49-50), the transcript from

 the hearing clearly reflects trial counsel asserted immunity under

 both § 776.013(1) and § 776.012(1) at the hearing. (Ex. 2).           After

 the State provided the court with a copy of § 776.013 at the

 inception of the hearing, defense counsel submitted copies of              §

 776.012(1) and § 776.032 to the court. (Id. at 203).         Trial counsel

 further repeatedly argued throughout the hearing that Menard was



                                    - 32 -
Case 2:16-cv-00854-JES-NPM Document 25 Filed 05/20/20 Page 33 of 46 PageID 6665



 justified to use deadly force because he reasonably believed such

 force was necessary to prevent his imminent death or great bodily

 harm.    (See generally Ex. 2).         During his summation argument,

 defense counsel again specifically directed the court to § 776.012

 and argued Menard “had a right to deploy deadly force because Mr.

 Standifer was physically attacking him while Mr. Morales had an

 Uzi pointed at him.” (Id. at 318).

       Denying the motion, the court first pointed out the evidence

 suggested Menard did not have a legal right to be at the Brittany

 Bay Apartments. (Id. at 332).         The court then considered whether

 Menard was justified to use reasonable force to protect himself

 believing he was imminent harm or great bodily injury.               Finding

 the   only   force   used   against   Menard   “was   a   push,”   the    court

 determined the evidence was “insufficient” to “lead a reasonable

 person to believe that there was imminent danger to himself or

 another.” (Id.).      Further, the court determined Menard was not

 entitled to immunity because he was aggressor. (Id.).

       This ground fails under both prongs of Strickland.                 Menard

 cannot demonstrate ineffective assistance of counsel because the

 record refutes Menard’s claim that trial counsel did not argue

 immunity based on § 776.012.           And, Menard cannot demonstrate

 prejudice because the trial court specifically found Menard the

 aggressor, so he is not be entitled to immunity under § 776.012.

 Menard has not demonstrated that state court's adjudication of



                                    - 33 -
Case 2:16-cv-00854-JES-NPM Document 25 Filed 05/20/20 Page 34 of 46 PageID 6666



 this claim was contrary to clearly established federal law nor

 based upon an unreasonable determination of the facts.                  Ground

 Three is denied.         28 U.S.C. § 2254(d).

       D. Ground Four: Ineffective assistance of counsel for
          advising Menard not to testify at the Stand Your
          Ground hearing.

       Menard states he was willing and able to testify at the

 pretrial hearing held on his motion to dismiss but counsel advised

 him that his testimony was unnecessary. Doc. #1 at 10.                  Menard

 claim   that,    contrary      to   counsel’s    advice,   his   testimony   was

 essential to establish he reasonably believed his use of force was

 necessary to prevent imminent death or great bodily harm to himself

 and suggests the outcome of the hearing would have been different

 had he testified. Id.

       Menard raised this ground as ground three in his Rule 3.850

 motion. (Ex. 7 at 3449-50).             The post-conviction court granted

 Menard an evidentiary hearing on this ground. (Ex. 7 at 4537).

       At the evidentiary hearing, defense counsel testified that he

 never told Menard it was “unnecessary for him to testify.”             Counsel

 stated that for strategic reasons he advised Menard not to testify

 at the motion to dismiss and Menard followed his advice.               Defense

 counsel provided this advice because (1) he believed Menard’s

 reasonable      belief    of   fear   could     be   established   through   the

 testimony of other witnesses, (2) testimony regarding unlawful

 activity that occurred before the shooting would have prevented



                                       - 34 -
Case 2:16-cv-00854-JES-NPM Document 25 Filed 05/20/20 Page 35 of 46 PageID 6667



 him from getting immunity, (3) testimony regarding Menard being

 the provoker would have prevented him from getting immunity, and

 (4)   Menard,     by   testifying,    would   subject     himself   to   being

 impeached.      Counsel also stated that the defense strategy may

 change between the hearing and trial, and he was concerned Menard’s

 testimony    at    the   hearing     could    undermine    his   anticipated

 testimony.      Menard did eventually testify at trial.              Counsel

 believed he could adequately prove the elements to show Menard was

 justified in using deadly force through the three witnesses he

 called at the hearing.      In hindsight he admitted he questioned his

 strategy, but at the time he believed it was the correct strategy.

 Menard did not insist on testifying, and if Menard told counsel he

 wanted to testify, counsel would have let him.

       Menard testified at the post-trial hearing that he wanted to

 testify at the motion hearing but followed counsel’s advice not to

 testify.    Menard claims counsel told him “it wasn’t necessary” for

 him testify, and asserts he argued with counsel about testifying.

       The post-conviction court denied this ground in a detailed

 opinion:

       In Ground Three Defendant asserts that trial counsel
       “provided ineffective assistance of counsel when he
       advised Mr. Menard that it was not necessary for him to
       testify at the stand your ground hearing.”     Defendant
       further argues that “Mr. Menard’s testimony was
       essential to establish that he reasonably believed that
       his use of force was necessary to prevent imminent death
       or great bodily harm to himself,” and that “had Mr.
       Menard not been advised that his testimony was



                                      - 35 -
Case 2:16-cv-00854-JES-NPM Document 25 Filed 05/20/20 Page 36 of 46 PageID 6668



       unnecessary at the stand your ground hearing, he would
       have testified, as he did at trial.”

       At the evidentiary hearing, Defendant testified that he
       wanted to testify at the stand your ground hearing, but
       he was advised by trial counsel that his testimony was
       not necessary.    Defendant stated that trial counsel
       advised him the three witnesses he presented at the
       hearing were sufficient. Defendant also testified that
       trial counsel was concerned with the upcoming trial, and
       was not very confident in the success of the motion.
       Defendant provided the testimony he would have given if
       he had testified at the stand your ground hearing. The
       testimony outlined his perception of the vents which
       took place on January 1, 2010.

       On cross examination, Defendant was asked why his
       testimony differed at the evidentiary hearing compared
       to trial.   Specifically, at trial Defendant testified
       that he originally went to the Brittany Bay apartments
       to see Nattie Montes, but stopped at a different
       apartment in Brittany bay so that the other occupants in
       his car “could hang out with some friends.” (TT.990-93).
       However, at the evidentiary hearing, Defendant testified
       that he went to the Britany Bay apartments to confront
       the parents of an individual who robbed his friends
       earlier that day. The Defendant stated that the reason
       for the discrepancy was because he is currently under
       oath and swore to tell the truth. Defendant was then
       asked “didn’t you swear to tell the truth when you
       testified at trial,” and he replied, “no one else did.”

       At the evidentiary hearing, trial counsel testified that
       he researched the law, reviewed depositions, and weighed
       the probability of success in deciding whether or not to
       advise Defendant to testify at the stand your ground
       hearing.   Trial counsel; testified he then discussed
       with the Defendant the risks associated with testifying
       as the stand your ground hearing, and that the Defendant
       agreed with his advice.

       Trial counsel explained that the strategy for stand your
       ground hearing and trial was that the Defendant was
       invited to a party at the Brittany Bay apartments through
       a friend, and that he thought he had a legal right to be
       there.   Trial counsel testified that his main concern
       was that if the Defendant testified as the stand your



                                    - 36 -
Case 2:16-cv-00854-JES-NPM Document 25 Filed 05/20/20 Page 37 of 46 PageID 6669



       ground hearing, and the defense strategy late changed,
       the Defendant’s statements at the stand your ground
       hearing   could   be   used   against  him   at   trial.
       Specifically, trial counsel testified that there were
       two potential state witnesses who if granted immunity by
       the State, would have testified that Defendant went to
       the Brittany Bay apartments to confront individuals
       involved in an alleged robbery. Trial counsel explained
       there was a genuine concern that the witnesses would
       become available after the stand your ground hearing,
       and would contradict Defendant’s stand your ground
       testimony.

       Trial counsel asserted that based upon the probability
       of success, and the potential state witnesses, he
       determined that strategically he should advise his
       client that it was not in his best interest to testify
       as the stand your ground hearing.       However, trial
       counsel testified that if Defendant had wanted to
       testify, he would have allowed him.    The Court finds
       that the testimony of the Defendant is not credible due
       to conflicting testimony at trial and the evidentiary
       hearing. The Court further finds the testimony of trial
       counsel credible, and that his decision to advise
       Defendant not to testify was strategic.       Therefor,
       Defendant has failed to demonstrate an entitlement to
       the relief he requested, Accordingly, Ground Three is
       denied.

 (Ex. 7 at 4860-62, ¶¶ 6-11).

       The   Second   District   Court   of   Appeal    affirmed   the   post-

 conviction court’s rejection of ground three. (Ex. 9).            The silent

 affirmance of the post-conviction court’s ruling is entitled to

 deference, and this Court “looks through” the appellate court’s

 per curiam summary denial and presumes the unexplained affirmance

 adopted     the   state   postconviction     court’s   reasoned   decision.

 Wilson, 138 S. Ct. at 1192.




                                    - 37 -
Case 2:16-cv-00854-JES-NPM Document 25 Filed 05/20/20 Page 38 of 46 PageID 6670



       A defendant's right to testify at a criminal proceeding is a

 fundamental and personal right that cannot be waived by defense

 counsel. See United States v. Teague, 953 F.2d 1525, 1532 (11th

 Cir. 1992).      In Teague, the Eleventh Circuit held that it is

 defense counsel's responsibility to advise the defendant of this

 right and the strategic implications and “that the appropriate

 vehicle for claims that the defendant's right to testify was

 violated by defense counsel is a claim of ineffective assistance

 [under Strickland].” Id. at 1534.        The Teague court reasoned that

 an attorney's performance would be deficient under the first prong

 of the Strickland test if counsel refused to accept the defendant's

 decision to testify and would not call him to the stand or if

 defense counsel never informed the defendant of the right to

 testify and that the ultimate decision belonged to the defendant.

 Id.   In Teague, the defendant's ineffective assistance of counsel

 claim was rejected because the trial court found that counsel had

 advised the defendant of his right to testify, had advised him he

 should not exercise that right, and the defendant did not protest.

 Teague, 953 F.2d at 1535.

       Menard’s Ground Four suffers from the same defect as the

 ineffective assistance claim in Teague; specifically, it fails

 because counsel informed      Menard of his right to testify, advised

 him against doing so, and Menard accepted counsel’s strategic

 advice.    Counsel’s strategic choices were made after a thorough



                                    - 38 -
Case 2:16-cv-00854-JES-NPM Document 25 Filed 05/20/20 Page 39 of 46 PageID 6671



 investigation of both the law and facts.                  Reasoned strategic

 choices by counsel are “virtually unchallengeable.” Strickland,

 466 U.S. at 690.

        The post-conviction court’s determination that counsel was

 more credible and had explained to Menard that he had a right to

 testify are factual determinations that Menard must rebut by clear

 and convincing evidence before he may have relief on this claim.

 See Freund v. Butterworth, 165 F.3d 839, 862 (11th Cir. 1999)

 (questions of credibility and demeanor of a witness is a question

 of fact); 28 U.S.C. § 2254(e)(1)(a determination of a factual issue

 made by a State court shall be presumed correct unless rebutted by

 clear and convincing evidence); Gore v. Sec'y, Dep't of Corr., 492

 F.3d   1273,   1300    (11th   Cir.       2007)   (recognizing     that   while    a

 reviewing    court    also   gives    a    certain   amount   of   deference      to

 credibility determinations, that deference is heightened on habeas

 review).

        Menard offers nothing to rebut the state court’s factual

 finding that counsel was more credible or informed him of his right

 to testify.    In fact, Menard concedes counsel advised him that he

 could testify but recommended against him testifying.                Upon review

 of the hearing transcript, the Court concludes that reasonably

 competent counsel would have advised Menard against testifying

 under the circumstances.        Menard has not demonstrated counsel was

 constitutionally deficient. The Court finds the state courts’



                                       - 39 -
Case 2:16-cv-00854-JES-NPM Document 25 Filed 05/20/20 Page 40 of 46 PageID 6672



 rejection of this claim was neither contrary to clearly established

 federal law nor based upon an unreasonable determination of the

 facts.    Ground Four is denied.     28 U.S.C. § 2254(d).

       Additionally, Menard’s testimony at the hearing would have

 done no good.       Menard did testify at trial and was unable to

 establish a basis for a stand your ground defense.

       E. Ground Five: Ineffective assistance of counsel for
          failing to call Phillip Markle and Jacob Markham as
          witnesses at the stand your ground hearing and trial.

       Trial counsel did not call Phillip Markel and Jacob Markham

 as witnesses at the stand your ground hearing or at trial because

 he was told by their respective attorneys they would not testify

 and would plead the Fifth Amendment unless the prosecutor granted

 them immunity.     Doc. #1 at 12.    Trial counsel also advised Menard

 that the State threatened to pursue criminal charges against Markle

 and Markham if they testified. Id.          Menard claims counsel should

 have called them as witnesses “to ask questions that would not

 lead them to make an incriminating response.”          Id.

       In his Memorandum, Menard acknowledges he “did not present

 this ground to the state appellate court” and acknowledges this

 “ground is not properly preserved for habeas review.” Doc. #4 at

 36.    Menard “respectfully withdraws Ground 5 from this Court’s

 consideration.”       Id.     Consequently,     Ground   Five   is   deemed

 voluntarily dismissed.




                                    - 40 -
Case 2:16-cv-00854-JES-NPM Document 25 Filed 05/20/20 Page 41 of 46 PageID 6673



       F. Ground Six:   Ineffective assistance of counsel for
          failing to present Phillip Markle and Jacob Markham’s
          prior statements against penal interest at the stand
          your ground heading and trial.

       Both Philip Markle and Jacob Markham, who were present during

 the shooting, provided written statements to law enforcement. Doc.

 #4 at 34.    Menard claims their statements supported his stand your

 ground defense and were admissible as an exception to hearsay under

 § 90.804(2)(c), Fla. Stat. Id.        Menard claims that counsel decided

 not to call either Markle or Markham at the hearing or trial

 because both had asserted their Fifth Amendment rights.              Menard

 asserts counsel was ineffective because he should have introduced

 Markle and Markham’s prior statements to law enforcement at the

 stand your ground hearing and trial.           Menard raised this ground

 as ground five in his Rule 3.850 motion. (Ex. 7 at 3452-53).

       Respondent     submits    the    state   court   properly     applied

 Strickland in denying this ground because the state court found

 both statements undermined Menard’s defense.           Doc. #16 at 24-25.

 In summarily denying the ground, the post-conviction court held:

       In ground Five Defendant asserts that trial counsel was
       ineffective   for  failing   to   introduce  the  sworn
       statements of Phillip Markel and Jacob Markham in lieu
       of their live testimony at the Defendant’s motion to
       dismiss.   A review of the documents demonstrates that
       the statements would have undermined the Defendant’s
       claim of immunity. (see attached sworn statements).
       Specifically, both statements indicate that the reason
       the Defendant illegally entered Brittany Bay Phase I on
       January 1, 2010 was to avenge an alleged attack that
       happened earlier that day.    The statements would have
       shown that the Defendant illegally entered Brittany Bay



                                    - 41 -
Case 2:16-cv-00854-JES-NPM Document 25 Filed 05/20/20 Page 42 of 46 PageID 6674



        Phase I while armed in order to provoke a confrontation
        with the victims. See § 776.041, Florida Statutes, see
        also Darling v. State, 81 So. 3d 574 (Fla. 3d DCA
        2012)(“justification for using deadly force in self-
        defense, which includes the ‘stand your ground’ defense,
        does   not  apply   to  a   person   who  provokes   the
        attack.”)(citing § 761.041(2), Florida Statutes)).
        Accordingly, Ground Five is denied.

 (Ex. 7 at 4870, ¶ 13).         Florida’s Second District Court of Appeal’s

 silent affirmance of the post-conviction court’s ruling (Ex. 9) is

 entitled      to   deference     and    this      Court      considers    the     state

 postconviction      court’s      reasoned        decision      denying    Petitioner

 relief.      Wilson, 138 S. Ct. at 1192.

        The record reflects both Markle and Markham were unavailable

 to testify and invoked the Fifth Amendment during their deposition

 noticed by Menard. (Ex. 7 at 4869-70; 4610-31).                     Both Markle and

 Markham had given post-Miranda statements.                   (Ex. 7 at 1440-1475).

 The statements confirmed that earlier in the day Markle and Markham

 were    at    Brittany   Bay     apartments       and     encountered     Standifer,

 Fleitas, Morales and Couture, and that Markle was placed in a

 headlock and had the money from his wallet stolen.                        Markle and

 Markham admitted that they had told Menard about the robbery, and

 they decided to go back to the Brittany Bay apartments to confront

 the individuals and get their money back.                     Menard drove to the

 apartment     complex    and    drove    directly       to   the   area   where    they

 believed the four individuals lived.                Markle claimed an argument

 broke out and one kid pulled an Uzi so he left but Menard “stayed




                                         - 42 -
Case 2:16-cv-00854-JES-NPM Document 25 Filed 05/20/20 Page 43 of 46 PageID 6675



 there, and I was like Matt let’s go, and he’s like and he stayed

 there posted up, and then the black kid came up pushed him and I

 saw Matt reaching and I was like no.” Markham and Markle both

 claimed they did not know Menard had a gun.             Markle also stated

 that after Menard was pushed to the ground he pulled a gun from

 his waist and shot.

        Statements taken by police in the course of interrogation in

 a criminal investigation are considered testimonial evidence and

 constitute hearsay.        Crawford v. Washington, 541 U.S. 36, 52

 (2004). Menard argues the statements would have been admitted

 because they qualify under the hearsay exception for declarations

 against interests under Fla. Stat. § 90.804(c)(2). 6             The state

 court did not address the admissibility of the two statements or

 make   any   findings   whether   either    statement    was   truly   self-

 inculpatory.     This is a “fact-intensive inquiry.” Williamson v.

 U.S. 512 U.S. 504, 604 (1994).         Assuming, without deciding that

 the testimonial statements were admissible, the record supports


 6 Statement against interest.--A statement which, at the time of
 its making, was so far contrary to the declarant's pecuniary or
 proprietary interest or tended to subject the declarant to
 liability or to render invalid a claim by the declarant against
 another, so that a person in the declarant's position would not
 have made the statement unless he or she believed it to be true.
 A statement tending to expose the declarant to criminal liability
 and offered to exculpate the accused is inadmissible, unless
 corroborating circumstances show the trustworthiness of the
 statement.

 Fla. Stat. Ann. § 90.804 (West).


                                    - 43 -
Case 2:16-cv-00854-JES-NPM Document 25 Filed 05/20/20 Page 44 of 46 PageID 6676



 the state court’s findings that counsel was not deficient for not

 introducing the statements because they would have undermined

 Menard’s defense.          Whether to introduce a witness’s testimony is

 a question of trial strategy.               See Gonzalez v. United States, 553

 U.S. 242, 249 (2008) (“Numerous choices affecting the conduct of

 the trial, including the objections to make, the witnesses to call,

 and    the     arguments    to    advance,     depend    not     only    upon    what   is

 permissible under the rules of evidence and procedure but also

 upon tactical considerations of the moment and the larger strategic

 plan for the trial.”).             While portions of the statements may have

 assisted Menard’s defense (confirmation that an individual had an

 Uzi and Menard was pushed), the statements also contained damaging

 information on the pivotal issue concerning Menard’s justifiable

 use of deadly force.              The state court’s finding that there were

 sufficient strategic reasons for counsel not to introduce the

 statements is entitled to deference and is not one of those “rarer”

 situations       which   merit      federal    habeas    relief.         See    Nance   v.

 Warden, Georgia Diagnostic Prison, 922 F.3d 1298, 13031 (11th Cir.

 2019).         Thus,   Menard     cannot    satisfy     Strickland’s       performance

 prong.       See Castillo v. Sec’y, Fla. Dep’t of Corr., 722 F.3d 1281,

 1285     n.2     (11th     Cir.     2013)     (“The     relevant     question      under

 Strickland’s       performance       prong,    which     calls     for   an     objective

 inquiry, is whether any reasonable lawyer could have elected” [such

 action] “for strategic or tactical reasons. . . .”).



                                         - 44 -
Case 2:16-cv-00854-JES-NPM Document 25 Filed 05/20/20 Page 45 of 46 PageID 6677



        The Court finds Menard has not demonstrated the state court's

 adjudication of this claim was contrary to clearly established

 federal law nor based upon an unreasonable determination of the

 facts.    Ground Six is denied.      28 U.S.C. § 2254(d).

        G. Ground Seven: Ineffective assistance of counsel for
           failing to request special jury instruction regarding
           use of justifiable force.

        Menard claims he was justified to use force because he was

 placed in a position of imminent danger of death or great bodily

 harm   and   trial   counsel    should   have   requested   a   special   jury

 instruction on justified force when engaged in unlawful activity.

 Doc. #1 at 13.

        In his Memorandum, Menard “respectfully withdraws Ground 7

 from this Court’s consideration in light of the Florida Supreme

 Court’s decision in State v. Floyd, 186 So. 3d 1013 (Fla. 2016)

 and for the reasons cited by the state trial court.”              Doc. #4 at

 36.    Ground Seven is deemed voluntarily dismissed.

                      DENIAL OF CERTIFICATE OF APPEALABLITY

        A prisoner seeking a writ of habeas corpus has no absolute

 entitlement to appeal a district court's denial of his petition.

 28 U.S.C. § 2253(c)(1).        Rather, a district court must first issue

 a certificate of appealability (COA).            “A [COA] may issue . . .

 only if the applicant has made a substantial showing of the denial

 of a constitutional right.”        28 U.S.C. § 2253(c)(2).      To make such

 a showing, a petitioner must demonstrate that “reasonable jurists



                                    - 45 -
Case 2:16-cv-00854-JES-NPM Document 25 Filed 05/20/20 Page 46 of 46 PageID 6678



 would find the district court's assessment of the constitutional

 claims debatable or wrong,”       Tennard v. Dretke, 542 U.S. 274, 282

 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or

 that “the issues presented were adequate to deserve encouragement

 to proceed further,”      Miller–El v. Cockrell, 537 U.S. 322, 335–36

 (2003) (citations omitted).       Petitioner has not made the requisite

 showing here and may not have a certificate of appealability on

 either ground of his Petition.

       Accordingly, it is hereby ORDERED:

       1.    Petitioner’s motion to voluntarily dismiss Grounds Five

 and Seven of the Petition incorporated in his Memorandum (Doc. #4)

 is GRANTED and Grounds Five and Seven are voluntarily dismissed.

       2.    Petitioner’s Writ of Habeas Corpus (Doc. #1) is DENIED.

       3.    Petitioner is DENIED a certificate of appealability.

       4.    The Clerk of Court shall moot any pending motions, enter

 judgment and close this case.

       DONE and ORDERED at Fort Myers, Florida, this             20th    day

 of May, 2020.




 SA: FTMP-1
 Copies:
 Counsel of Record




                                    - 46 -
